[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                  No. 10-12364                DECEMBER 8, 2010
                              Non-Argument Calendar              JOHN LEY
                            ________________________              CLERK


                      D.C. Docket No. 0:08-cr-60177-JIC-3

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                      versus

JULIO LENIS,
a.k.a. Rafael Dario Pena,

                                                         Defendant-Appellant.

                            ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                (December 8, 2010)

Before BARKETT, HULL and MARTIN, Circuit Judges.

PER CURIAM:

      Robin J. Farnsworth, appointed counsel for Julio Lenis in this direct
criminal appeal, has filed a motion to withdraw on appeal supported by a brief

prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguably meritorious

issues, counsel’s motion to withdraw is GRANTED, and Lenis’s convictions and

sentences are AFFIRMED.




                                         2